DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.
Applicant’s arguments against the art rejections with respect to claim(s) 4 and 6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4, line 11, “an lower” is improper; and 
Claim 4, line 23, “one ends” does not have matching case.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 7364239) in view of Lu (US 5749124) and JPH0649934.

On the other hand, Lu shows in Figures 1-4 a similar constant torque hinge or spring clutch mechanism for holding a display in a position to which it is rotated, and further shows a plurality of springs wound in both clockwise and counterclockwise directions, and a different number of windings in one directions as opposed to the other.  
It would have been obvious to apply the teachings of plural oppositely wound springs with a different number of total windings in one direction than the other in order to cause greater resistance to rotation of the wings of Clough in one direction than in another because doing so would provide the advantage of a preferential resistance such as more resistance in a direction away from supporting the head for improved support to the seat occupant’s head.
Clough and Lu provide the details set forth above, including the case shown by the leaves of the hinge in Figure 6 of Clough, but lack showing a case with a first and second through-groove formed at opposing surfaces of the case with one of the through-grooves having a larger diameter than the other and a cap installed at the surface having the larger through-groove, and lacks a fixing groove on an inner surface of the case locating. 

It would have been obvious to provide a case having a fixing groove on an inner wall and through-grooves at respective first and second ends, with the second end having a larger diameter through groove than the first end, and to install a cap at a second end surface of the case of Clough, as taught by JPH0649934, because doing so would provide the benefit of holding the rod and springs in place so that they don’t fall out axially from the case.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

4.    (Currently amended) An apparatus for adjusting a headrest wing, the apparatus comprising:
a headrest body (42);
a headrest wing (50) being configured to maintain a specific angle with respect to the headrest body;
a rotating rod (55 in Figure 6 and 326 in Figures 66-69 of Clough) having both ends connected to one of the headrest wing (50 in Figure 6 and 356a,b in Figure 68 of Clough) and the headrest body (42 in Figure 6 and 362 in Figure 68 of Clough); 
the case including: 
a first rotating rod through-groove (shown at a left end in Figure 2 and at an upper end in Figures 4 and 5 of JPH0649934 and applied to Clough) being formed at an upper surface of the case (where the through-groove may be considered to be located at the upper surface or may be at an upper surface by a mere and obvious reorientation);
a second rotating rod through-groove (shown at a right end in Figure 2 and at a lower end in Figures 4 and 5 of JPH0649934 and applied to Clough) being formed at an lower surface of the case (where the through-groove may be considered to be located at the lower surface or may be at a lower surface by a mere and obvious reorientation); and
a fixing groove (2a of JPH0649934, applied to Clough), being formed on an inner wall of the case (as shown in Figures 2 and 3 of JPH0649934 as applied to Clough), being extended from the second rotating rod through-groove toward the first rotating rod through-groove (as shown in Figures 2 and 3 of JPH0649934, and applied to Clough); and
a plurality of wires, being wound around the rotating rod either clockwise or counterclockwise, being accommodated in the case, (as shown in Figure 6 of Clough, and modified as taught by Lu),
wherein inner diameters of the wires are smaller than an outer diameter of the rotating rod before the wires and the rotating rod are assembled (this structure is inherent 
wherein the rotating rod is inserted through both the first and second rotating rod through-grooves (as shown in Figure 2 of JPH0649934 with the case of JPH0649934 applied, as applied for example to Figure 6 of Clough),
wherein a diameter of the second rotating rod through-groove is larger than a diameter of the first rotating rod through-groove (as shown in Figures 2, 4, and 5 of JPH0649934 as applied to Clough),
wherein one ends of the wires are inserted into the fixing groove (as shown in Figures 2 and 3 of JPH0649934 as applied to Clough), 
wherein the other ends of the wires are formed as free ends (free ends departing the helical coil of the springs, as shown in Figure 6 of Clough, as well as the end of the spring 3 of JPH0649934 that is not fixed, as shown in Figure 2 of JPH0649934, as applied to Clough), 
wherein a frictional force increases and an operating force of the headrest wing increases when a load is assigned to the one ends of the wires in a direction in which the wires are wound (although functionally recited only, the spring clutch or constant torque mechanisms shown by both Clough and Lu function in this way),
wherein the frictional force decreases and the operating force of the headrest wing decreases when a load is assigned to the one ends of the wires in a direction in which the wires are unwound (although functionally recited only, the spring clutch or constant torque mechanisms shown by both Clough and Lu function in this way),


6.    (Previously presented) The apparatus of claim 4, further comprising a cap installed at one surface of the case (in accordance with the statement of obviousness, above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636